Citation Nr: 1003019	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  05-28 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
spine. 

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
right knee. 

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for arthritis of the 
left knee.

4.  Entitlement to an increased rating for residuals of 
bladder cancer with erectile dysfunction, status post 
cystectomy due to radiation exposure, currently evaluated as 
60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran had active military service from August 1945 to 
November 1946 and from October 1950 to November 1956.

The appeal comes before the Board of Veterans' Appeals 
(Board) from an April 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, which denied the Veteran's 
application to reopen previously denied claims of entitlement 
to service connection for arthritis of the spine and knees.  

The Veteran testified during a hearing before a Decision 
Review Officer in May 2006 and the undersigned Veterans Law 
Judge in November 2009; transcripts of the hearings are of 
record.  

In an October 2009 RO decision, the disability rating for the 
Veteran's service connected residuals of bladder cancer with 
erectile dysfunction, status post cystectomy due to radiation 
exposure was increased from 20 percent to 60 percent 
effective July 13, 2009.  During his November 2009 Board 
hearing, the Veteran and his representative expressed 
disagreement with the assigned rating of 60 percent.  This 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  In a January 1989 decision, the RO denied the Veteran's 
claims for service connection for arthritis of the knees and 
back; although notified of the denial, the Veteran did not 
initiate a timely appeal.

3.  None of the new evidence associated with the claims file 
since the January 1989 RO decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for arthritis of the spine, or raises 
a reasonable possibility of substantiating the claim for 
service connection for arthritis of the spine.

4.  None of the new evidence associated with the claims file 
since the January 1989 RO decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for arthritis of the right knee, or 
raises a reasonable possibility of substantiating the claim 
for service connection for arthritis of the right knee.

5.  None of the new evidence associated with the claims file 
since the January 1989 RO decision, when considered by itself 
or in connection with evidence previously assembled, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for arthritis of the left knee, or 
raises a reasonable possibility of substantiating the claim 
for service connection for arthritis of the left knee.




CONCLUSIONS OF LAW

1.  The RO's January 1989 decision, which denied the 
Veteran's claims for service connection for arthritis of the 
knees and back is final.  38 U.S.C.A. § 7105(c) (West 2002); 
38 C.F.R. §§ 20.302(b), 20.1100 (2009).

2.  As evidence received since the RO's January 1989 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for arthritis of the 
spine are not met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2009).

3.  As evidence received since the RO's January 1989 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for arthritis of the 
right knee are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).

4.  As evidence received since the RO's January 1989 denial 
is not new and material, the criteria for reopening the 
Veteran's claim for service connection for arthritis of the 
left knee are not met.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran's application to reopen his claims 
for service connection for arthritis of the knees and back 
was received in August 2004.  He was notified of the 
provisions of the VCAA by the RO in correspondence dated in 
September 2004, July 2007, and June 2009.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
(SSOC) was issued in September 2009.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 499 F.3d 1317 (Fed. 
Cir. 2007).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  See 73 Fed. Reg. 23,353-23,356 (Apr. 30, 
2008).

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), found that the VCAA 
notice requirements applied to all elements of a claim.  An 
additional notice as to this matter was provided in July 
2007.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the September 2004 VCAA notice letter shows that 
the RO identified the basis for the denials in the prior 
decision and provided notice that described what evidence 
would be necessary to substantiate that element or elements 
required to establish service connection that were found 
insufficient in the previous denials.  The Board finds the 
notice requirements pertinent to the issues on appeal 
addressed in this decision have been met.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
Service treatment records and VA treatment records have been 
obtained and associated with his claims file.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claims, and he has been 
notified of VA's efforts to assist him.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claims.

New and Material Evidence

In the January 1989 rating decision, the RO denied the 
Veteran's claims for service connection for arthritis of the 
knees and spine.  It was noted that while the Veteran had an 
established diagnosis of arthritis of the knees and spine, 
there was no credible supporting evidence that the Veteran's 
arthritis of the knees and spine was related to service.  In 
August 2004, the Veteran filed an application to reopen the 
previously denied claims.  The RO subsequently denied 
reopening the claims in an April 2005 rating decision.  

Evidence of record considered with the January 1989 rating 
decision included statements from the Veteran, service 
treatment records, a VA examination report dated in April 
1962, and VA treatment records dated in October 1977 and from 
April 1988 to October 1988.  Service treatment records dated 
in November 1952 show treatment for lumbosacral strain.  In 
September 1956, he was seen for low back strain.  Service 
treatment records are silent for knee complaints.  Post 
service, a May 1962 VA medical examination was silent for 
back or knee complaints.  An October 1977 VA medical 
certificate noted complaints of bilateral back pain.  The 
record noted degenerative joint disease at L5-S1 confirmed by 
X-ray films.  The assessment was musculoskeletal pain.  A 
June 1988 X-ray film noted degenerative joint disease of the 
cervical spine.  Painful knees were boted in November 1988 
records, and early degenerative joint disease of the knees 
was diagnosed.  The claim was denied in January 1989 for 
reasons stated above.

The Veteran attempted to reopen his claims for service 
connection for arthritis of the knees and spine in August 
2004.  This appeal arises from the RO's April 2005 denial to 
reopen the Veteran's claims for entitlement to service 
connection for arthritis of the spine and knees.  Regardless 
of the RO's actions, the Board must still determine whether 
new and material evidence has been submitted.  See Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a 
prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996) (reopening after a prior Board denial); 
Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to 
comply with its own regulations by ignoring issue of whether 
any new and material evidence had been submitted to reopen 
the veteran's previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282- 
83 (1996).  In this case, the last final denial of the claims 
was the January 1989 RO decision.  Furthermore, for purposes 
of the "new and material" analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Evidence added to the claims file since the January 1989 
denial includes statements from the Veteran, a July 2009 VA 
spine examination report, and VA treatment records dated from 
February 2007 to September 2009.  The opinion of the July 
2009 examiner was that the Veteran's spine arthritis was not 
caused by or the result of his military service.  

Some of the additionally received evidence is "new" in the 
sense that it was not previously before agency decision 
makers.  However, none of this evidence is "material" for 
purposes of reopening the claims for service connection for 
arthritis of the knees and spine.

Based upon a comprehensive review of the record, the Board 
finds the evidence added to the claims file since the January 
1989 rating decision is either cumulative or redundant of the 
evidence of record or does not raise a reasonable possibility 
of substantiating the claims.  In January 1989, the 
application to reopen claims for service connection for 
arthritis of the knees and spine was denied as there was no 
evidence that arthritis of the knees and spine was in any way 
related to service.  The evidence added to the record since 
January 1989, including VA outpatient treatment records and 
the July 2009 VA examination report, clearly do not include 
competent evidence even suggesting that the Veteran's 
arthritis of the knees and spine is related to any event, 
injury, or disease in service, which was the basis for the 
prior determination.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claims for service 
connection for arthritis of the right and left knees and 
spine has not been received.  As such, the requirements for 
reopening the claims are not met, and the January 1989 
denials of the claims for service connection for arthritis of 
the knees and spine remains final.  As the Veteran has not 
fulfilled his threshold burden of submitting new and material 
evidence to reopen his finally disallowed claims, the 
benefit-of-the-doubt doctrine is not applicable.  See Annoni 
v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arthritis of the 
spine; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arthritis of the 
right knee; the appeal is denied.

New and material evidence was not received to reopen a claim 
for entitlement to service connection for arthritis of the 
left knee; the appeal is denied.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the Courts are applicable to 
this appeal.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  

In statement made during his November 2009 travel board 
hearing, the Veteran expressed disagreement with the October 
2009 rating decision awarding a 60 percent rating for 
residuals of bladder cancer with erectile dysfunction, status 
post cystectomy due to radiation exposure.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
where the Board finds a notice of disagreement has been 
submitted regarding a matter which has not been addressed in 
a statement of the case, the issue should be remanded for 
appropriate action.  Manlincon v. West, 12 Vet. App. 238 
(1999).  Therefore, the issue of entitlement to a rating in 
excess of 60 percent for residuals of bladder cancer with 
erectile dysfunction, status post cystectomy due to radiation 
exposure must be remanded for the issuance of a statement of 
the case (SOC).

In view of the foregoing, this issue is REMANDED for the 
following action:

The RO should issue to the Veteran and 
his representative a SOC addressing the 
claim regarding entitlement to a rating 
in excess of 60 percent for residuals of 
bladder cancer with erectile dysfunction, 
status post cystectomy due to radiation 
exposure.  All applicable criteria should 
be addressed in the SOC.  The Veteran 
must be afforded the opportunity to 
respond. Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


